Exhibit 10.1

 

TEXTRON

 

James C. Cournoyer

Assistant Treasurer

 

40 Westminster St.

Providence, RI 02903

Tel: (401) 457-4417

Fax: (401) 457-3533
jcournoyer@textron.com

 

June 29, 2012

 

Goldman Sachs & Co

200 West Street

New York, NY 10282

 

Re: Amendment to Base Bond Hedge Transaction

 

Reference is made to the transaction (the “Base Bond Hedge Transaction”) entered
into between Goldman, Sachs & Co. (“Bank”) and Textron Inc. (“Counterparty”),
pursuant to a letter agreement dated April 29, 2009, entitled Convertible Bond
Hedge Transaction, as amended by the Bond Hedge Amendment and Termination
Agreement between Bank and Counterparty, dated October 25, 2011 (the “Bond Hedge
Amendment and Termination Agreement” and such letter agreement as amended,
reformed or modified prior to the date hereof, the “Base Bond Hedge
Confirmation”). This letter shall notify Bank that Counterparty wishes to modify
the number of Shares subject to the Base Bond Hedge Confirmation. Capitalized
terms used herein but not defined shall have the meaning set forth in the Base
Bond Hedge Confirmation.

 

1.              Effective as of the date hereof, the Base Bond Hedge
Confirmation shall be amended as follows : The definition of “Number of Options”
in Section 2 of the Base Bond Hedge Confirmation is hereby amended by amending
and restating the first sentence thereof in its entirety to read as follows:
“223,174 Options.” For the avoidance of doubt, the parties acknowledge and agree
that 8,179 Options have been exercised prior to the date hereof and, as a
result, the number of Options remaining unexercised under the Base Bond Hedge
Confirmation as of the date hereof is 214,995.

 

2.              Except as expressly amended hereby, all the terms and provisions
of the Base Bond Hedge Confirmation shall remain and continue in full force and
effect and are hereby confirmed in all respects, and the representations,
warranties and agreements in Section 4 of the Bond Hedge Amendment and
Termination Agreement are deemed to be repeated mutatis mutandis by the
applicable party with respect to this letter and the Base Bond Hedge Transaction
and Base Bond Hedge Confirmation, as amended hereby, as of the date hereof.

 

3.              The provisions of this letter agreement shall be governed by New
York law (without reference to choice of law doctrine to the extent inconsistent
with choice of New York law).

 

--------------------------------------------------------------------------------


 

Please indicate your agreement to the forgoing by signing below.

 

If you have any questions, please do not hesitate to call.

 

Very truly yours,

 

 

 

 

 

/s/ James C. Cournoyer

 

James C. Cournoyer

 

Assistant Treasurer

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

/s/ Daniela Bisalti

 

Name:

Daniela Bisalti

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------